 Case 15-09830         Doc 100      Filed 11/02/18 Entered 11/02/18 10:30:11             Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-09830
         WILLIAM A MCHENRY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/19/2015.

         2) The plan was confirmed on 05/27/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/02/2015, 05/18/2017, 12/14/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/08/2018.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 44.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-09830       Doc 100        Filed 11/02/18 Entered 11/02/18 10:30:11                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $20,809.00
       Less amount refunded to debtor                             $24.93

NET RECEIPTS:                                                                                    $20,784.07


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,858.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $934.53
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,792.53

Attorney fees paid and disclosed by debtor:                  $142.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
111 WEST WASHINGTON ST #1550     Unsecured            NA     13,674.43        13,674.43            0.00       0.00
CARRINGTON MORGAGE SERV          Secured      106,510.00    109,540.16       109,457.18            0.00       0.00
CARRINGTON MORGAGE SERV          Secured              NA           0.00             0.00           0.00       0.00
CIT BANK                         Unsecured      1,771.00            NA               NA            0.00       0.00
CITIBANK STUDENT LOAN TRUST      Unsecured           0.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured           0.00        581.36           581.36           5.81       0.00
Comenity Bank                    Unsecured      1,650.00            NA               NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured            NA       1,238.09         1,238.09          12.38       0.00
DEPAUL UNIVERSITY                Unsecured      2,570.00            NA               NA            0.00       0.00
EDFINANCIAL SERVICES             Unsecured           0.00           NA               NA            0.00       0.00
GAIL O'CONNOR                    Unsecured      1,000.00            NA               NA            0.00       0.00
GEMB/JC PENNY                    Unsecured           0.00           NA               NA            0.00       0.00
GM FINANCIAL                     Unsecured      1,325.00       1,198.19         1,198.19          11.98       0.00
GM FINANCIAL                     Secured        9,675.00       9,675.00         9,675.00      9,675.00     642.32
GM FINANCIAL                     Unsecured     10,830.00            NA               NA            0.00       0.00
GM FINANCIAL                     Secured              NA         650.00           650.00           0.00       0.00
GM FINANCIAL                     Unsecured            NA           0.00           650.00           6.50       0.00
GREAT LAKES HIGHER EDUCATION     Unsecured     19,146.00     32,495.14        32,495.14         503.36        0.00
GREAT LAKES HIGHER EDUCATION     Unsecured     15,860.00     14,972.26        14,972.26         231.92        0.00
GREAT LAKES HIGHER EDUCATION     Unsecured      4,338.00       4,866.64         4,866.64          75.39       0.00
ISAC                             Unsecured     18,074.00     18,107.96        18,107.96         280.50        0.00
MRSI                             Unsecured      1,134.00            NA               NA            0.00       0.00
NAVIENT                          Unsecured      2,824.00            NA               NA            0.00       0.00
NAVIENT                          Unsecured      6,374.00            NA               NA            0.00       0.00
NAVIENT                          Unsecured      6,374.00            NA               NA            0.00       0.00
NAVIENT                          Unsecured     12,138.00            NA               NA            0.00       0.00
NAVIENT                          Unsecured     12,882.00            NA               NA            0.00       0.00
NAVIENT                          Unsecured     13,593.00            NA               NA            0.00       0.00
NAVIENT                          Unsecured     16,673.00            NA               NA            0.00       0.00
NAVIENT                          Unsecured      2,390.00            NA               NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured     13,030.00     13,182.27        13,182.27         204.20        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-09830       Doc 100      Filed 11/02/18 Entered 11/02/18 10:30:11                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal        Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid           Paid
NELNET                         Unsecured           0.00           NA           NA             0.00         0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured          97.00        163.07       163.07            1.63         0.00
SILVER COAST CITADEL CONDO     Unsecured      1,425.00           0.00       590.00            5.90         0.00
SILVER COAST CITADEL CONDO     Secured        1,425.00           0.00     2,829.22       2,829.22          0.00
TAWANA MCHENRY                 Priority      14,000.00            NA           NA             0.00         0.00
U S Dept Of Ed/Gsl/Atl         Unsecured     96,554.29            NA           NA             0.00         0.00
UNITED STUDENT AID FUNDS       Unsecured      4,849.00            NA           NA             0.00         0.00
US DEPART OF HUD               Secured              NA     20,328.21     20,328.21            0.00         0.00
US DEPT OF EDUCATION           Unsecured           0.00    97,184.27     97,184.27       1,505.43          0.00
US DEPT OF EDUCATION           Unsecured           0.00           NA           NA             0.00         0.00
VILLAGE OF RIVERDALE           Unsecured         200.00           NA           NA             0.00         0.00
VILLAGE OF RIVERDALE           Unsecured         200.00           NA           NA             0.00         0.00
VILLAGE OF RIVERDALE           Unsecured         200.00           NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $129,785.39              $0.00                    $0.00
      Mortgage Arrearage                                   $0.00              $0.00                    $0.00
      Debt Secured by Vehicle                          $9,675.00          $9,675.00                  $642.32
      All Other Secured                                $3,479.22          $2,829.22                    $0.00
TOTAL SECURED:                                       $142,939.61         $12,504.22                  $642.32

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00                $0.00
       Domestic Support Ongoing                             $0.00                 $0.00                $0.00
       All Other Priority                                   $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $198,903.68           $2,845.00                   $0.00


Disbursements:

       Expenses of Administration                           $4,792.53
       Disbursements to Creditors                          $15,991.54

TOTAL DISBURSEMENTS :                                                                       $20,784.07




UST Form 101-13-FR-S (09/01/2009)
 Case 15-09830         Doc 100      Filed 11/02/18 Entered 11/02/18 10:30:11                 Desc Main
                                      Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
